 

        Exhibit 10.3(w)

 

 

 

 

 

  [gnf3krjz50xc000001.jpg]

ADTRAN GmbH

Jean-Monnet-Strasse 4

10557 Berlin

Germany

U.S. Mail

P.O. Box 140000

Huntsville, AL  35814-4000

Toll Free: 1 800 9ADTRAN

Telephone: 256 963.8000

http://www.adtran.com

 

 

Service Agreement

 

entered into by and between

 

ADTRAN GmbH

Jean-Monnet-Straße 4, 10557 Berlin

 

represented by its shareholder meeting

- hereinafter referred to as the "Company" -

 

and

 

Dr. Eduard Scheiterer

[address]

 

- hereinafter reffered to as “Mr Scheiterer” -

 

- jointly referred to as “Parties” -

 

 

Preamble

Mr Scheiterer has been appointed as Managing Director of the Company effective 5
May 2012. The Parties’ employment relationship is currently governed by the
Service Agreement dated 4 May 2012.

Since 1 January 2016, Mr Scheiterer is working both as Managing Director for the
Company in Germany and as Executive Officer for ADTRAN Inc., 900 Explorer
Boulevard, Huntsville, AL, 35806, USA (hereinafter ADTRAN Inc.). Mr Scheiterer’s
services for ADTRAN Inc. are governed by the agreement between Mr Scheiterer and
ADTRAN Inc. dated 1 January 2016. As a consequence, Mr Scheiterer has been based
in Huntsville (Alabama, USA).

Mr Scheiterer and ADTRAN Inc. now mutually agreed to terminate their employment
relationship with effect as per 14 July 2019. To this effect, a termination
agreement was signed on 18 March 2019. As a consequence, Mr Scheiterer shall be
based in Berlin (Germany) as of 15 July 2019.

Henceforth, the Parties’ employment relationship (Anstellungsverhältnis) and Mr
Scheiterer’s services for ADTRAN Inc. shall be governed exclusively by the
following Service Agreement, which shall replace or result in the termination of
any prior arrangements.


 

 

--------------------------------------------------------------------------------

 

 

Art. 1
Appointment / Area of Responsibility

 

1.

Mr Scheiterer shall continue his services as managing director (Geschäftsführer)
of the Company based on this Service Agreement.

In addition, Mr Scheiterer shall continue to serve as Senior Vice President of
Research and Development for ADTRAN Inc. Mr. Scheiterer will head-up the
European development operations as well as help the Sales and Services
organizations to enhance ADTRAN’s focus in Europe.  In this capacity, he will
report directly to CEO Tom Stanton.

The Parties agree that Mr Scheiterer’s services for ADTRAN Inc. and/or
affiliated companies does not result in any service or employment relationship
with these legal entities.

 

2.

The assignment of tasks and departmental responsibilities shall be determined by
the Schedule of Responsibilities of the Management of the Company. The Schedule
of Responsibilities may be amended at any time to reflect the development of the
Company as well as its operational requirements.

Irrespective of any assignment of departmental responsibilities, Mr Scheiterer
bears joint responsibility for the overall management of the Company.  

 

3.

Mr Scheiterer shall perform his duties and responsibilities in compliance with
all statutory provisions, in particular in compliance with the German Limited
Liability Companies Act (GmbH-Gesetz) as well as the articles of association of
the Company and the “Code of Conduct”, as amended from time to time.

Mr Scheiterer shall observe the local laws and statutes of all countries where
he is acting on behalf of the Company, in particular, the UK Anti-Bribery Act
and the US FCPA.

Finally, Mr Scheiterer shall observe any instructions of the shareholder meeting
with respect to the conduct of business and the representation of the Company.

 

4.

Mr Scheiterer shall devote all of his efforts, professional know-how and
experience to the Company. He shall not be bound to fixed working hours.
However, he shall work for the Company beyond the regular working times at any
time as the Company’s business interest demand.

 

5.

Mr Scheiterer shall represent the Company solely. The Company reserves the right
at any time to appoint further managing directors and to establish a different
arrangement regarding the Company's representation.

 

6.

Mr Scheiterer`s regular place of work shall be Berlin; he shall be required to
travel extensively for business purposes.

 

Art. 2
Compensation

 

1.

Mr Scheiterer shall receive for his services a fixed annual salary in the amount
of

EUR 275,200.84

(in words: Euro Two hundred seventy-five thousand, two hundred and eighty-four
one hundredths) gross, payable in twelve equal installments, at the end of each
month.

 

2.

Mr Scheiterer continues to receive a variable bonus in accordance with the
provisions of the "Variable Incentive Compensation" ("VIC"). The maximum bonus
to be achieved is 45% of the fixed annual salary in accordance with Art. 2.1,
depending on the achievement of the Company's objectives and Mr Scheiterer’s
personal targets.

Thus, the target bonus shall currently amount to

EUR 123,840.38

(in words: Euro One hundred twenty-three thousand, eight hundred forty and
thirty-eight one hundreths) gross in case of full achievement of the relevant
targets.

The bonus shall be due and payable no later than six weeks after approval of the
annual financial statements (Feststellung des Jahresabschlusses) by the
shareholders’ meeting.

 

 

--------------------------------------------------------------------------------

 

 

3.

In addition, the Company shall offer Mr Scheiterer the opportunity to continue
his participation in the "ADTRAN 2015 Employee Stock Incentive Plan" ("Incentive
Plan") of ADTRAN Inc.

 

4.

The compensation provided for in Art. 2.1 above shall be deemed full
consideration for all services performed under this Service Agreement, including
any services Mr Scheiterer may for operational reasons be required to perform
outside the Company`s regular business hours and any services Mr Scheiterer
renders to ADTRAN Inc and affiliated companies.

 

5.

If the Parties’ employment relationship does not subsist for full twelve months
in any given calendar year, the compensation stipulated herein shall be payable
on a pro-rata basis

 

6.

When in conflict, the requirements and stipulations of the “Variable Incentive
Compensation” (“VIC”) plan and the “ADTRAN 2015 Employee Stock Incentive Plan”
(“Incentive Plan”) of ADTRAN Inc. supersede the provisions of Art. 2.5.

 

Art. 3
Car Allowance / Benefits in Kind / Expenses

 

1.

The Company shall provide Mr Scheiterer with a monthly company car allowance in
the amount of EUR 800,- (gross). The Company will reimburse Mr. Scheiterer for
the costs of insurance, required maintainance and fuel expense.

 

2.

The Company shall provide Mr Scheiterer with a monthly commuting allowance in
the amount of EUR 3,000.- (gross). This allowance shall be deemed full
compensation of any additional expenses incurred by Mr Scheiterer due to the
Company’s relocation from Munich to Berlin.

 

3.

The Company shall reimburse Mr Scheiterer for all reasonable costs of travel
incurred within the scope of his employment, in accordance with the Company's
guidelines, as applicable from time to time and in compliance with applicable
tax laws.

 

4.

The Company shall provide Mr Scheiterer with all necessary technical equipment
(such as laptop, smartphone, etc.) for both professional and private use in
order to enable mobile working.  

 

5.

For the duration of this Service Agreement, the Company shall take out and
maintain an adequate Directors’ and Officers’ Liability Insurance within the
framework of ADTRAN’s group insurance for the benefit of Mr Scheiterer.

 

6.

The Company shall take out an insurance for the benefit of Mr Scheiterer. This
accident insurance shall cover both professional and private risks. The insured
sum shall amount to EUR 273,500.-- in the event of death. Mr Scheiterer's
entitlement to insurance benefits is exclusively subject to the insurance terms
and conditions.

 

7.

The Company shall bear 50% of the costs for a private health insurance, limited
to 50 % of the average maximum amount for the statutory health insurance (Sec.
257 German Social Security Code V).

 

8.

Mr Scheiterer shall be responsible for all wage taxes payable on benefits in
kind provided by the Company.

 

Art. 4
Prevention from Work /
Continued Payment of Compensation in the Event of Illness or Accident

 

1.

In the event that he is prevented from the performance of his duties for a
considerable period of time Mr Scheiterer shall inform the Company without undue
delay, also stating the reasons for such incapacity.

Furthermore, Mr Scheiterer shall inform the Company without undue delay, if it
is foreseeable that he will be restricted in or prevented from the performance
of his duties due to a diagnosed illness, an impending hospital stay, a rehab
measure or any other development impairing his capacity to work.

Mr Scheiterer shall also inform the Company about any pressing tasks which need
to be dealt with urgently.

 

2.

In the event of his temporary disability due to illness, accident, or any other
cause not due to the fault of Mr Scheiterer, Mr Scheiterer shall be entitled to
continued payment of the fixed annual salary stipulated in Art. 2.1 for an
uninterrupted period of 12 months or until termination of this Service
Agreement, whichever event occurs first.

 

 

 

--------------------------------------------------------------------------------

 

Art. 5
Vacation

Mr Scheiterer shall be entitled to a vacation of 30 working days per calendar
year. For the purposes of this provision, "working day" shall mean all business
days with the exception of Saturdays. The duration and dates of each vacation
shall be coordinated with the other managing directors and communicated to the
Company. The vacation days that have accrued during any one vacation year shall
be used by March 31 of the following year; otherwise they shall be forfeited.

 

Art. 6
Secondary Employment / Non-Compete / Conflicts of Interest

 

1.

Any secondary employment, whether compensated or uncompensated, shall require
the prior written approval of the Company. The forgoing provision shall also
apply for the participation in other enterprises or if Mr Scheiterer assumes any
responsibilities on bodies of enterprises not affiliated with the Company. The
foregoing provision shall apply, mutatis mutandis, for respective secondary
employment Mr Scheiterer has been engaged in before the beginning of this
Service Agreement and which he wants to continue.

 

2.

Mr Scheiterer undertakes to refrain from competing with the Company or any
affiliated companies for the duration of this Service Agreement. In particular,
Mr Scheiterer shall not acquire any interests in competitors of the Company,
transact business on behalf of such competitors, be it for his own account or
for the account of third parties, or provide any other services to such
competitors.

The acquisitions and holding of shares in companies listed on a stock exchange
as part of private investment shall be exempt from such non-compete obligation
provided that any influence of Mr Scheiterer on the management board of these
companies is excluded.

 

3.

Furthermore, Mr Scheiterer undertakes to strictly comply with all
insider-trading regulations stipulated by the law and/or by the Company, each as
amended from time to time.

 

4.

In the interest of both Parties, Mr Scheiterer shall disclose to the Company any
conflict of interests arising in connection with the performance of his duties
and responsibilities. The foregoing provision shall apply, in particular, if
customers, suppliers or any other business partners of the Company or
enterprises affiliated with the Company are relatives, personal friends or close
business associates of Mr Scheiterer. The duty of disclosure shall not be
limited to cases in which a conflict of interests may have a specific effect on
the performance of Mr Scheiterer's duties and responsibilities; rather, the mere
appearance of a conflict of interests shall be sufficient to give rise to such a
duty.

 

Art. 7
Duty of Confidentiality

 

1.

Mr Scheiterer shall be obliged to keep strict confidentiality regarding all
business secrets of the Company, its affiliate companies or any third party
maintaining a business relationship with the aforementioned companies both
vis-à-vis third parties and unauthorized Company staff. For the purposes of this
provision, “business secrets” shall mean any business, operational,
organizational and technical knowledge, procedures and information, which is
accessible for a limited staff only and which is not public knowledge.  

 

2.

The obligation to keep strict confidentiality does also apply to any
confidential business affairs, which have been explicitly denominated by the
Company as such or obviously qualify as confidential business affairs.

 

3.

Mr Scheiterer shall not grant any third parties access to the Company’s records
and files.

 

4.

This duty of confidentiality shall continue to apply also after the termination
of this Service Agreement. Insofar as it unfairly restricts Mr Scheiterer's
professional advancement, he is entitled to a restriction of the duty of
confidentiality against the Company.

 

 

 

--------------------------------------------------------------------------------

 

Art. 8
Work Results / Inventions

 

1.

All work results produced by Mr Scheiterer in the performance of his duties and
responsibilities shall be the exclusive property of the Company.

 

2.

This applies in particular for any inventions which Mr Scheiterer may develop
during the duration of this Service Agreement, if they result from the
performance of his duties to the Company or are mainly based on operational
assets, previous achievements, inventions, knowledge, know-how or any other
expertise or work of the Company or its customers (work-related inventions;
Dienst-erfindungen).  

 

3.

To the extent the respective property rights to the work results are assignable,
they shall be assigned to the Company as soon as they are arisen.

 

4.

Furthermore, Mr Scheiterer hereby grants the Company the exclusive and unlimited
license to use work results that can be subject to copyright law protection
related to his duties as managing director in all forms conceivable now or at a
later date. The assignment of the right for use and exploitation shall also
notably include the permission for processing and licensing to third parties.
This exclusive license shall survive termination of this Service Agreement.

 

5.

Mr Scheiterer expressly waives all other rights in the work results to which he
might be entitled as author or other holder of an intellectual property right,
notably the right to be named as author/creator, to adaptation and to making the
work accessible.

 

6.

Mr Scheiterer shall not be entitled to any additional compensation for the
exclusive license granted to the Company hereunder. The fixed annual salary
stipulated in Art. 2.1 of this Service Agreement shall be deemed full and
adequate consideration for the exclusive license granted to the Company
hereunder.

 

Art. 9
Return of Property

 

1.

Mr Scheiterer will carefully store all business documents which he receives from
the Company or from third parties within the scope of his employment
relationship as well as the documents and other work products prepared by him,
including electronically stored data and data records, and protect them from
unauthorized access by third parties. Mr Scheiterer uses these documents
exclusively within the scope of his contractually owed services. The making of
copies or transcripts for his own purposes is prohibited.

 

2.

Following termination of this Service Agreement or Mr Scheiterer’s release from
work, Mr Scheiterer shall immediately return to the Company all objects due to
the Company or enterprises affiliated with the Company in his possession,
including all documents, notes and instruments, including any copies thereof.

 

3.

This obligation applies accordingly to electronic data. Mr Scheiterer shall in
such cases transfer to a data carrier any data and programs that were delivered
to him in connection with his services and/or that were stored by him in the
course of his work and that are stored on any computers he uses for private
purposes. Once this has been done, Mr Scheiterer shall deliver such data
carriers to the Company and after consultation with the Company irretrievably
delete the data/ programs concerned from such private computers.

 

4.

The right to retain any documents or objects defined in this section is hereby
expressly excluded. Mr Scheiterer is also not entitled to retain copies or
transcripts. Mr Scheiterer shall also not be entitled to any compensation or
damages for returning Company property prior to termination of this Service
Agreement.

 

Art. 10
Term of Employment and Termination

 

1.

The Service Agreement shall enter into effect on 15 July 2019 and shall continue
until terminated.

 

2.

The Service Agreement may be terminated by each party subject to a notice period
of seven months to the end of a calendar month. However, notice of termination
may be given for the first time with effect as per 31 December 2020.

 

3.

The right to termination for good cause (§ 626 BGB) shall remain unaffected.

 

4.

Notice of termination shall be effected in writing (§ 623 BGB).

 

 

--------------------------------------------------------------------------------

 

 

5.

Pursuing legitimate interests, the Company shall have the right at any time, in
particular if notice of termination has been given by either party or if the
appointment as managing director has ended, to release Mr Scheiterer from his
duty to work (such release being either irrevocable or in a form that can be
revoked), provided that the Company continues to pay the fixed annual salary due
to Mr Scheiterer pursuant to Art. 2.1. In the event of an irrevocable release of
Mr Scheiterer from work, the time of such release shall be taken into account in
calculating the claim to vacation. For periods of release from work during which
continued payment of compensation is not set off against unused vacation claims,
any income which he receives from another occupation shall be set off against
his compensation claim.

 

Art. 11
Limitation Period / Summary Procedure

 

1.

All claims of the parties arising from the service relationship and such claims
in connection with the service relationship shall lapse if they are not asserted
in text form against the other party within three months of the due date.

 

2.

If the opposing party rejects the claim or does not make a statement within two
weeks of assertion, the claims shall lapse if they are not asserted in court
within three further months of the first assertion.

 

3.

These limitation periods and this expiration clause shall not apply to claims
based on injury to life, limb or health and liability based on intentional
breaches of duty.

 

4.

The assertion of claims in the summary procedure based on documentary evidence
(Urkundenprozess) is not permissible.

 

Art. 12
Final Provisions

 

1.

This Service Agreement between Mr Scheiterer and the Company represents the
entirety of and the only arrangement relating to Mr Scheiterer's occupation as
managing director for the Company and shall replace or result in the termination
of any prior arrangements between the Parties, whether made verbally or in
writing, in particular the Service Agreement dated 4 May 2012. There are no side
agreements.

 

2.

Modifications of and/or amendments to this Service Agreement shall only be valid
if made in writing. This shall also apply to the cancellation or amendment of
the requirement of the written form. Individual agreements between the Parties
take priority (§ 305b German Civil Code).

 

3.

If any provision of this Agreement should be or become wholly or partially void
(nichtig), ineffective (unwirksam) or unenforceable (undurchsetzbar), the
validity, effectiveness and enforceability of the other provisions of this
Agreement shall not be affected thereby. Any such invalid, ineffective or
unenforceable provision shall be deemed replaced by such valid, effective and
enforceable provision as comes closest to the economic intent and purpose of the
invalid, ineffective or unenforceable provision as regards subject-matter,
extent (Maß), time, place and scope (Geltungsbereich). The aforesaid shall apply
mutatis mutandis to any gap (Lücke) in this Agreement

 

4.

This Service Agreement shall be governed by German law.

 

5.

Place of jurisdiction for all disputes arising out of or in connection with this
Service Agreement shall be the registered office of the Company.

 

6.

This Service Agreement has been provided to the Parties in both German and
English. The German version shall prevail.

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

June 22, 2019
(place, date)

 

June,25, 2019
(place, date)

 

 

 

ADTRAN GmbH

represented by its shareholders' meeting

 

 

/s/James D. Wilson

/s/ Eduard Scheiterer

(James D. Wilson)

(Eduard Scheiterer)

 

 

 